Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          22-JUN-2022
                                                          08:01 AM
                                                          Dkt. 22 ODAC


                            SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAII


                            STATE OF HAWAI‘I,
                     Respondent/Plaintiff-Appellee,

                                  vs.

                             CODY SAFADAGO,
                     Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CASE NO. 5CPC-17-172)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Petitioner Cody Safadago’s application for writ of

 certiorari filed on April 28, 2022 and amended on May 17, 2022,

 is hereby rejected.

            DATED:   Honolulu, Hawai‘i, June 22, 2022.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Michael D. Wilson

                                 /s/ Todd W. Eddins